IN THE SUPREME COURT OF THE STATE OF NEVADA


                     ZANE MICHAEL FLOYD,                                       No. 83225
                     Petitioner,
                     vs.
                     THE EIGHTH JUDICIAL DISTRICT
                     COURT OF THE STATE OF NEVADA,
                     IN AND FOR THE COUNTY OF CLARK;                                FILED
                     AND THE HONORABLE MICHAEL
                     VILLANI, DISTRICT JUDGE,                                       FEB 2 4 2022
                     Respondents,                                                  ELIZABETH A. BROWN
                                                                                 CLERIC 3 sppmAE COURT
                     and                                                        BY        -
                                                                                     DEPUTY CLERK
                     THE STATE OF NEVADA,
                     Real Party in Interest.

                                            ORDER DENYING PETITION
                                 This original petition for a writ of mandamus or prohibition
                     challenges the district court's order identifying Ely State Prison as the place
                     where petitioner Zane Floyd will be executed.

                                 "A writ of mandamus is available to compel the performance of
                     an act which the law requires as a duty resulting from an office, trust or
                     station, or to control a manifest abuse or an arbitrary or capricious exercise
                     of discretion." Cote H. v. Eighth Judicial Dist. Court, 124 Nev. 36, 39, 175
                     P.3d 906, 907-08 (2008) (internal quotation marks, footnote, and alterations
                     omitted); see also NRS 34.160. The petition presents a pure legal issue. And
                     it does not appear that Floyd has another adequate remedy to challenge the
                     district court's designation of Ely State Prison as the place of execution. We
                     therefore elect to exercise our discretion to consider the merits of Floyd's




SUPREME COURT
        OF
      NEVADA

( 0) 1947A   44D99
                                                                                             -
petition for a writ of mandamus.' See Walker v. Second Judicial Dist. Court,
136 Nev., Adv. Op. 80, 476 P.3d 1194 (2020).
            Floyd contends that the plain language and legislative history
of NRS 176.355(3) require executions take place only at the Nevada State
Prison in Carson City. We review questions of statutory interpretation de
novo, beginning with the text of the statutes. Gathrite v. Eighth Judicial
Dist. Court, 135 Nev. 405, 408, 451. P.3d 891, 894 (2019). NRS 176.355
addresses various aspects of an execution, including how and where the
sentence is carried out. Subsection 3 provides that "Nhe execution must
take place at the state prison." Based on the plain language of that statute,
we disagree with Floyd's position. See State v. Lucero, 127 Nev. 92, 95, 249
P.3d 1226, 1228 (2011) C[W]hen a statute is clear on its face, a court can
not go beyond the statute in determining legislative intent." (internal
quotation marks omitted)).
            First, "state prison" is not capitalized in NRS 176.355(3), thus
indicating the Legislature used it as a non-specific, or common, noun. See
Briggs & Stratton Power Prod. Grp., LLC v. Generac Power Sys., Inc., 796
N.W.2d 234, 238 (Wisc. Ct. App. 2011) ("[A] proper noun is a noun that
designates a particular being or thing, and is usually capitalized in English.
When a noun is not capitalized in an English sentence, the reference is to a
non-specific noun. . . When a noun is capitalized in an English sentence, it
refers to a specific noun." (internal quotation marks, footnote, and


      'Floyd alternatively seeks a writ of prohibition. However, "[a] writ of
prohibition . . . will not issue if the court sought to be restrained had
jurisdiction to hear and determine the matter under consideration.
Goicoechea v. Fourth Judicial Dist. Court, 96 Nev. 287, 289, 607 P.2d 1140,
1141 (1980). As the district court had jurisdiction over Floyd's case, a writ
of prohibition is not appropriate.


                                      2
                  alterations omitted)); see also Baez v. Disabled Am_ Veterans Serv. Found.,
                  119 F. Supp. 490, 491 (S.D.N.Y. 1954) (providing that "[p]roper nouns and
                  proper adjectives are capitalize& and a "proper name or noun" means "[a]
                  name distinguishing some individual person . . . place . . . or thing" as
                  "opposed to [a] common noun," which is "[a] noun or name denoting any one
                  of a class [or] . . denoting a class or aggregate (citing the Merriam-Webster
                  Dictionary) (emphasis added)). As a common noun, the term denotes any
                  one of the state prisons and not a specific prison as posited by Floyd.
                                 Second, we recognize that the use of a definite article (the) can
                  limit the scope of the noun following it. See Poole v. Nev. Auto Dealership
                  Inv., LLC, 135 Nev. 280, 291 n.5, 449 P.3d 479, 488 n.5 (Ct. App. 2019).
                  However, given that there was more than one state prison when the statute
                  was enacted (as Floyd concedes in his petition) and that the statute does not
                  say "the Nevada State Prison," context does not dictate a specific state
                  prison where executions must take place. See Wyers u. Am. Med. Response
                  Nw., Inc., 377 P.3d 570, 578 (Or. 2016) (recognizing that "the use of the
                  definite article is not always, so to speak, definitive and that "[i]ts use in
                  context may reveal an intention to encompass less categorically specific
                  referents").
                                 Lastly, Floyd's interpretation is unreasonable because it would
                  frustrate the purpose of NRS 176.355—to establish a procedure for carrying
                  out a death sentence. See Sparks v. State, 121 Nev. 107, 110-11, 110 P.3d
                  486, 488 (2005) ("Where legislative intent can be clearly discerned from the
                  plain language of the statute, it is the duty of this court to give effect to that
                  intent and to effectuate, rather than nullify, the legislative purpose."); see
                  also Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of



SUPREME COURT
      OF
    NEVADA
                                                          3
(DI 1947A 40SID
                Legal Texts 63 ("A textually permissible interpretation that furthers rather
                than obstructs the document's purpose should be favored.").
                            Having considered Floyd's argument and concluded it is
                without merit, we
                            ORDER the petition DENIED.



                                                   86j111541.7erga'
                                                            ' • •
                                        Parraguirre


                                                                   Al4C:             J.
                Hardesty                                  Stiglich



                Cadish                                    Silver


                            gekki (59     ,J                                        , J.
                Pickering                                 Herndon




                cc:   Hon. Michael Villani, District Judge
                      Federal Public Defender/Las Vegas
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A